DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2021 and 8/17/2021 was considered by the examiner.
Drawings
The drawings filed on 5/13/2021 are acceptable for examination by the examiner.  The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “first phantom contact surface… contacting the second guiding surface” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specification
The disclosure is objected to because of the following informalities.  In paragraph [0032], last line, - - most upstream - - is misspelled.  

Claim Objection
Claims 1-6 and 9 are objected to because of the following informalities.  it is unclear if the claim performs this function: in the last paragraph of claim 1, “first phantom contact surface… contacting the second guiding surface”.  Claim 9 has typo in line 4 of the claim (“end portion said contact surface portion”) and please add punctuation to improve the clarity of the claim.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-10 contain allowable subject matter.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  IINO and MASUDA et al. (CN102902176A) teach a duplex path guide for an image forming apparatus.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/QUANA GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG